Exhibit 10(iii)A(71)


ACUITY BRANDS, INC.
2012 Omnibus Stock Incentive Compensation Plan
Restricted Stock Unit Award Agreement for Non-U.S. Grantees
Grantee : /$ParticipantName$/
Grant Type : /$GrantType$/
Grant ID : /$GrantID$/
Grant Date : /$GrantDate$/
Award Amount : /$AwardsGranted$/
Vest Schedule : /$VestingDescription$/
Grantee Level : /$UserCode2$/
Accept By Date : /$AcceptByDate$/



This Restricted Stock Unit Award Agreement for Non-U.S. Grantees (the
“Restricted Stock Unit Agreement”), including any special terms and conditions
for the Grantee’s country set forth in the Appendix A attached hereto (the
Restricted Stock Unit Agreement, the Appendix A and all other appendices
attached hereto, collectively, the “Agreement”) is made by and between Acuity
Brands, Inc., a Delaware corporation (the “Company”), and Grantee, effective as
of the Grant Date.
RECITALS
WHEREAS, the Company maintains the Acuity Brands, Inc. 2012 Omnibus Stock
Incentive Compensation Plan (the "Plan"), under which the Compensation Committee
of the Company's Board of Director's (the "Committee") has authority to make
awards of restricted stock units (hereinafter “RSUs”) payable in Shares of the
Company’s Common Stock to select employees and members of the Board of Directors
of the Company and its Subsidiaries; and
WHEREAS, the Committee has determined that it is in the best interest of the
Company and its stockholders to grant RSUs to the Grantee identified above,
subject to the terms and conditions set forth in the Plan and this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.
Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Grantee and the Grantee’s legal representative with respect to any questions
arising under the Plan or this Agreement.

2.
Grant of Restricted Stock Unit Award. The Committee, on behalf of the Company,
hereby grants to the Grantee, effective as of the Grant Date, RSUs equal to the
Award Amount set forth above, on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.

3.
Terms and Conditions.

(a)
Restrictions

i.
This award of RSUs is conditioned upon Grantee’s acceptance of the terms of this
Agreement, as evidenced by Grantee’s execution of this Agreement or by Grantee’s
electronic acceptance of this Agreement in a manner and during the time period
allowed by the Company. If the terms of this Agreement are not timely accepted
by execution or by such electronic means, the award of RSUs may be cancelled by
the Committee.






--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


ii.
Except for death, Disability or Change in Control as set forth below, if Grantee
remains employed by the Company, a Subsidiary or Affiliate, the RSUs shall vest
pursuant to the schedule set forth above. For purposes of this Agreement,
providing active services as an Employee or as a member of the Board of
Directors of the Company shall be considered employment.

iii.
If prior to the date on which the RSUs vest and the restrictions with respect to
the RSUs lapse (the "Vesting Date"), (i) Grantee dies while actively employed by
the Company, or (ii) Grantee has his or her employment terminated by reason of
Disability, any RSUs shall become fully vested and nonforfeitable as of the date
of Grantee’s death or Disability. The Company shall transfer the Shares to be
issued upon the vesting of the RSUs as a result of Grantee’s death or
Disability, free and clear of any restrictions imposed by this Agreement (except
for Section 3(a)(viii)) to Grantee (or, in the event of death, to Grantee's
heirs, subject to the applicable laws of descent and distribution) as soon as
practical after his or her date of death or termination for Disability.

iv.
Except for death or Disability as provided above, or except as otherwise
provided in a severance agreement with Grantee, if Grantee terminates his or her
employment or if the Company or if different, the Subsidiary or Affiliate
employing the Grantee (the "Employer") terminates Grantee prior to the Vesting
Date (even in the case of unfair dismissal and whether or not later to be found
invalid or in breach of employment laws in the jurisdiction where Grantee is
employed or the terms of Grantee's employment agreement, if any) the Grantee
expressly acknowledges that the RSUs shall cease to vest further, the unvested
RSUs shall be immediately forfeited, and Grantee shall only be entitled to the
Shares issued as a result of RSUs that had vested prior to the date of
termination.  “Date of Termination” means the last day of active employment of
the Grantee with the Employer.  For greater certainty, the Date of Termination
of the Grantee shall be deemed to be the date on which the notice of termination
of employment provided is stated to be effective (in the case of alleged
constructive dismissal the date on which the alleged constructive dismissal is
alleged to have occurred), and not during or as of the end of any notice or
other period following such date during which the Grantee is in receipt of, or
eligible to receive, statutory, contractual or common law notice of termination
or any compensation in lieu of such notice or severance pay. The Board or the
Committee shall have the exclusive discretion to determine when Grantee is no
longer actively providing services for purposes of the RSU grant (including
whether Grantee may still be considered to be providing services while on a
leave of absence).

v.
No Shares shall be issued to Grantee prior to the Vesting Date. After any RSUs
vest, and subject to the Company’s Incentive-Based Compensation Recoupment
Policy (described below), the Company shall promptly cause Shares to be issued
to an unrestricted account in the name of the Grantee as soon as practical after
each Vesting Date, in payment of such vested RSUs. In addition, the Company will
cause to be paid in cash the Dividend Equivalents (described below) attributed
to the Shares issued as a result of the vesting of the RSUs, as soon as
practical after the Vesting Date.

vi.
In exchange for receipt of consideration in the form of the RSU award pursuant
to this Agreement and other good and valuable consideration, Grantee agrees that
he/she shall comply with the confidentiality, inventions, non-solicitation and
non-competition provisions attached hereto as Exhibit C.

vii.
Notwithstanding the other provisions of this Agreement, in the event of a Change
in Control prior to the Vesting Date, all RSUs shall become fully vested and
nonforfeitable as of the date of the Change in Control. The Company shall
transfer the Shares to be issued upon the vesting of the RSUs pursuant to this
provision to an unrestricted account in the name of the Grantee as soon as
practical after the date of the Change in Control.

viii.
All awards of RSUs designated as "performance-based compensation" within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
"Code"), whether unvested or vested, shall be subject to the Company`s
Incentive-Based Compensation Recoupment Policy (the "Recoupment Policy"), such
that any award that was made to a Grantee, who is deemed a "Covered Employee"
under the Recoupment Policy, within the three (3) year period preceding the date
on which the Company announces that it will prepare an accounting restatement
under the Recoupment Policy shall be subject to deduction, clawback or
forfeiture, as applicable.

ix.
The RSUs may not be sold, assigned, transferred, pledged, or otherwise
encumbered prior to the Vesting Date.








--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


(b)
Stock; Dividends; Voting

i.
The RSUs granted pursuant to this Agreement do not and shall not entitle the
Grantee to any rights of a shareholder of the Company’s Common Stock. The rights
of the Grantee with respect to the RSUs shall remain forfeitable at all times
prior to the Vesting Date.



ii.
During the period that the Grantee holds RSUs granted pursuant to this
Agreement, the Company shall credit to a non-interest bearing account on its
books for Grantee, on each date that the Company pays a cash dividend to holders
of its Common Stock, an amount equal to the United States ("U.S.") Dollar amount
paid per Share of the Company’s Common Stock that is subject to this Agreement
and that has not vested (the “Dividend Equivalents”). The Company will cause to
be paid in cash the Dividend Equivalents attributed to the RSUs as soon as
practical after each Vesting Date. The Dividend Equivalents credited to
Grantee’s non-interest bearing account shall be forfeited in the event that the
RSUs are forfeited.



iii.
In the event of a Share Change (as defined in Section 4.4(a) of the Plan), the
number and class of Shares or other securities that Grantee shall be entitled
to, and shall hold, pursuant to this Agreement shall be appropriately adjusted
or changed to reflect the Share Change, provided that any such additional Shares
or additional or different shares or securities shall remain subject to the
restrictions in this Agreement.



iv.
Grantee represents and warrants that he or she is acquiring the RSUs for
investment purposes only, and not with a view to distribution thereof. Grantee
is aware that the RSUs may not be registered under U.S. federal or any state
securities laws and that in that event, in addition to the other restrictions on
the Shares, they will not be able to be transferred unless an exemption from
registration is available or the Shares are registered. By making this award of
RSUs, the Company is not undertaking any obligation to register the Shares under
any federal or state securities laws.



(c)
Nature of Grant. In accepting the grant, Grantee acknowledges, understands and
agree that:

i.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



ii.
the grant of RSUs is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants of RSUs, or benefits in
lieu of RSUs, even if RSUs have been granted in the past;



iii.
all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;



iv.
the RSU grant and Grantee’s participation in the Plan shall not create a right
to employment or be interpreted as forming or amending an employment or services
contract with the Company and shall not interfere with the ability of the
Employer to terminate Grantee’s employment or service relationship (if any);



v.
Grantee is voluntarily participating in the Plan;



vi.
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not intended to replace any pension rights or compensation;








--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


vii.
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation for any purposes including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;



viii.
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



ix.
no claim or entitlement to compensation or damages shall arise from any loss of
any right or benefit, or prospective right or benefit, including the forfeiture
of RSUs resulting from the termination of Grantee's employment or other service
relationship (for any reason whatsoever whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where Grantee is employed or
the terms of Grantee’s employment agreement, if any), and in consideration of
the grant of RSUs, Grantee agrees not to institute any claim against the
Company;



x.
unless otherwise agreed with the Company, the RSUs and Shares subject to the
RSUs, and the income and value of same, are not granted as consideration for, or
in connection with, the service Grantee may provide as a director of a
Subsidiary of the Company; and



xi.
the Company shall not be liable for any foreign exchange rate fluctuation
between Grantee’s local currency and the U.S. Dollar that may affect the value
of the RSUs or of any amounts due to Grantee pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement.



(d)
Responsibility for Taxes.

i.
Grantee acknowledges that, regardless of any action taken by the Company or the
Employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to Grantee’s participation in the Plan and legally applicable to Grantee
(“Tax-Related Items”), is and remains Grantee’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Grantee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs or the Dividend Equivalents, including, but not limited
to, the grant, vesting or settlement of the RSUs, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt or payment of any dividends
and/or any Dividend Equivalents and (2) do not commit to and is under no
obligation to structure the terms of the grant or any aspect of the RSUs or the
Dividend Equivalents to reduce or eliminate Grantee’s liability for Tax-Related
Items or achieve any particular tax result. Further, if Grantee is subject to
Tax-Related Items in more than one jurisdiction, Grantee acknowledges that the
Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.



ii.
Prior to any relevant taxable or tax withholding event, as applicable, Grantee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.



iii.
In this regard, Grantee authorizes the Company, or their respective agents, at
their discretion, to satisfy any applicable withholding obligations with regard
to all Tax-Related Items by one or a combination of the following:








--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


1. withholding from Grantee's wages or other cash compensation paid to Grantee
by the Company and/or the Employer; or


2. withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSU either through a voluntary sale or through a
mandatory sale arranged by the Company (on Grantee’s behalf pursuant to this
authorization); or


3. withholding in Shares to be issued upon settlement of the RSU, provided, that
if Grantee is a Section 16 officer under the Exchange Act, then the Committee
shall establish the method of withholding from alternatives (1)-(3) herein, and,
if the Committee does not exercise its discretion prior to the Tax-Related Items
withholding event, then Grantee shall be entitled to elect the method of
withholding from the alternatives above.


iv.
Depending on the withholding method and subject to Section 17.2 of the Plan, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding rates or other applicable withholding rates,
including maximum applicable rates, in which case Grantee will receive a refund
of any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Grantee is deemed to have been issued
the full number of Shares subject to the vested RSUs, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.



v.
Finally, Grantee agrees to pay to the Company or the Employer, including through
withholding from Grantee’s wages or other cash compensation paid to Grantee by
the Company and/or the Employer any amount of Tax-Related Items that the Company
or the Employer may be required to withhold or account for as a result of
Grantee’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if Grantee fails to comply with Grantee’s
obligations in connection with the Tax-Related Items.



vi.
Notwithstanding anything in this Section 3(d) to the contrary, for U.S. taxpayer
Grantees, to avoid a prohibited acceleration under Code Section 409A, if Shares
subject to RSUs will be withheld (or sold on Grantee's behalf) to satisfy
any-Tax Related Items arising prior to the date of settlement of the RSUs for
any portion of the RSUs that is considered nonqualified deferred compensation
subject to Code Section 409A, then the number of Shares withheld (or sold on
Grantee's behalf) shall not exceed the number of Shares that equals the
liability for Tax-Related Items.



(e)
Data Privacy.

Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data as described
in this Agreement and any other RSU grant materials ("Data") by and among, as
applicable, the Company and its other Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan.
Grantee understands that the Company may hold certain personal information about
Grantee, including, but not limited to, Grantee’s name, home address, email
address, telephone number, date of birth, social insurance number, passport or
other identification number, salary, nationality, job title, any Shares of stock
or directorships held in the Company, details of all RSUs or any other
entitlement to Shares awarded,





--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


canceled, exercised, vested, unvested or outstanding in Grantee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.
Grantee understands that Data will be transferred to Bank of America Merrill
Lynch (""Merrill Lynch"), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Grantee understands
that the recipients of the Data may be located in the U.S. or elsewhere, and
that the recipients’ country (e.g., the U.S.) may have different data privacy
laws and protections than Grantee’s country. Grantee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative. Grantee
authorizes the Company, Merrill Lynch and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands he or she may, at any time, view Data, request information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis. If Grantee does not consent, or if Grantee later seeks to
revoke his or her consent, his or her employment status will not be adversely
affected; the only consequence of refusing or withdrawing Grantee’s consent is
that the Company would not be able to grant RSUs or other equity awards to
Grantee or administer or maintain such awards. Therefore, Grantee understands
that refusing or withdrawing his or her consent may affect Grantee’s ability to
participate in the Plan. For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee understands that he or she
may contact his or her local human resources representative.
(f)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying Shares of Common Stock. Grantee should consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

(g)
Governing Law and Venue. Except with respect to Exhibit C, the RSU grant and the
provisions of this Agreement and the validity, interpretation, construction and
performance of same shall be governed by, and subject to, the laws of the State
of Delaware, without regard to its conflict of law provisions. Any and all
disputes relating to, concerning or arising from this Agreement, or relating to,
concerning or arising from the relationship between the parties evidenced by the
RSUs or this Agreement, shall be brought and heard exclusively in the U.S.
District Court for the District of Delaware or the Delaware Superior Court, New
Castle County. Each of the parties hereby represents and agrees that such party
is subject to the personal jurisdiction of said courts; hereby irrevocably
consents to the jurisdiction of such courts in any legal or equitable
proceedings related to, concerning or arising from such dispute, and waives, to
the fullest extent permitted by law, any objection which such party may now or
hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.

(h)
Appendix. Notwithstanding any provisions in this Agreement, the RSU grant shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for Grantee’s country. Moreover, if Grantee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

(i)
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Grantee’s participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.






--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


(j)
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

(k)
Waiver. Grantee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Grantee.

(l)
Language. If Grantee has received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.

(m)
Pronouns; Including. Wherever appropriate in this Agreement, personal pronouns
shall be deemed to include the other genders and the singular to include the
plural. Wherever used in this Agreement, the term "including" means "including,
without limitation."

(n)
Successors in Interest. This Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns, whether by merger,
consolidation, reorganization, sale of assets, or otherwise. This Agreement
shall inure to the benefit of Grantee’s legal representatives. All obligations
imposed upon Grantee and all rights granted to the Company under this Agreement
shall be final, binding, and conclusive upon Grantee’s heirs, executors,
administrators, and successors.

(o)
Interpretation. The Committee shall have the sole and absolute authority with
respect to the interpretation, construction, or application of this Agreement.
Any determination made hereunder shall be final, binding, and conclusive on
Grantee and the Company for all purposes.

(p)
Integration. This Agreement, along with any Exhibit hereto, encompasses the
entire agreement of the parties related to the subject matter of this Agreement,
and supersedes all previous understandings and agreements between them, whether
oral or written, except as otherwise described specifically in Exhibit C.  The
parties hereby acknowledge and represent, that they have not relied on any
representation, assertion, guarantee, warranty, collateral contract or other
assurance, except those set out in this Agreement, made by or on behalf of any
other party or any other person or entity whatsoever, prior to the execution of
this Agreement. 

(q)
Grantee Bound by the Plan. Grantee hereby acknowledges receipt of a copy of the
Plan and the prospectus for the Plan, and agrees to be bound by all the terms
and provisions thereof.

(r)
Insider Trading/Market Abuse Restrictions. Depending on Grantee's country,
Grantee may be subject to insider trading restriction and/or market abuse laws,
which may affect Grantee's ability to acquire or sell Shares or rights to Shares
(e.g., RSUs) under the Plan during such times as Grantee is considered to have
"inside information" regarding the Company (as defined by the laws in Grantee's
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Grantee is responsible for ensuring Grantee's own
compliance with any applicable restrictions and is advised to speak with his or
her personal legal advisor on this matter.

(s)
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or any
third party designated by the Company. By Grantee’s electronic signature and the
electronic signature of the Company's representative, Grantee and the Company
agree that this RSU is granted under and governed by the terms and conditions of
the Plan and this Agreement.








--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


EXHIBIT A
SPECIAL TERMS AND CONDITIONS FOR GRANTEES OUTSIDE THE U.S.
This Appendix includes additional country-specific terms and conditions that
apply to Grantees residing in the countries listed below. This Appendix is part
of the Agreement and contains terms and conditions material to participation in
the Plan. Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Agreement.
The information is based on the securities and other laws in effect in the
respective countries as of August 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Grantee not
rely on the information in this Appendix as the only source of information
relating to the consequences of the Grantee’s participation in the Plan because
the information may be out of date when the Grantee vests in the RSUs or Shares
acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Company is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in the Grantee’s country may apply to his or her situation.
Finally, if the Grantee is a citizen or resident of a country other than the one
in which he or she is currently working or the Grantee transfers employment or
residency after the Grant Date, or if the Grantee is considered resident of
another country for local law purposes, then the provisions contained herein may
not be applicable to the Grantee. The Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply
under these circumstances.
CANADA
Sale of Shares.
The Grantee acknowledges that he or she is permitted to sell the Shares acquired
under the Plan through Bank of America Merrill Lynch or other such stock plan
service provider as may be selected by the Company in the future, provided the
sale of the Shares takes place outside of Canada through facilities of a stock
exchange on which the Shares are listed. The Shares are currently listed on the
New York Stock Exchange.
Consent to Receive Information in English for Quebec Employees.
The Grantee acknowledges that it is the express wish of the parties that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be written in English.
    
Le participant reconnaît que c'est son souhait exprès d'avoir exigé la rédaction
en anglais de cette convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaries intentées, directement ou indirectement,
relativement à ou suite à la présente convention.







--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


Authorization to Release and Transfer Necessary Personal Information for Quebec
Employees.
The following provision supplements Section 3(e) of the Agreement:
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Grantee further authorizes the Company, any Subsidiary or Affiliate to
disclose and discuss the Plan with their advisors. The Grantee further
authorizes the Company and any Subsidiary or Affiliate to record such
information and to keep such information in the Grantee’s employee file.
Foreign Asset/Account Reporting Notice.
Canadian residents may be required to report foreign property on Form T1135
(Foreign Income Verification Statement) if the total cost of the foreign
property exceeds C$100,000 at any time in the year. Foreign property includes
Shares acquired under the Plan and may include the RSUs, and their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if the Canadian resident owns other Shares, this ACB may have to be leveraged
with the ACB of the other Shares. The Form T1135 generally must be filed by
April 30 of the following year. Canadian residents should consult with a
personal advisor to ensure compliance with the applicable reporting
requirements.
Acknowledgement and Direction for Certain Employees in Canada.
The Grantee acknowledges that: (1) Grantee has received this Award under the
terms of the Plan; (2) upon the vesting of the Award under the Plan, shares
purchased on the open market will be delivered to the Grantee; and (3) a
remittance of cash in satisfaction of withholding requirements under the
Canadian Income Tax Act will be made so that only a net number of shares, less
the amount necessary to cover the tax withholding, will be delivered to the
Grantee upon the vesting of the Award. The Grantee directs that (1) the Company
engage the services of a broker licensed to transact in its shares (the
"Broker") and that it do so as Grantee’s agent and on Grantee’s behalf for the
express purpose of acquiring and delivering to the Grantee shares that have
vested under the Award pursuant to this authorization; and (2) the Company
provide whatever instructions are necessary to the Broker in order to ensure
that shares are delivered to Grantee’s account maintained by Merrill Lynch in
connection with the operation of the Plan.
FRANCE
Consent to Receive Information in English.
By accepting the grant of the RSUs, the Grantee confirms having read and
understood the Plan and the Agreement, which were provided in English language.
The Grantee accepts the terms of those documents accordingly.
En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise. Le Participant accepte les dispositions
de ces documents en connaissance de cause.
Foreign Asset/Account Reporting Notice.
French residents may hold Shares outside France, provided that they declare all
foreign accounts, whether open, current or closed, on their annual income tax
return. Failure to comply could trigger significant penalties.


MEXICO
Terms and Conditions
Labor Law Policy and Acknowledgment. By participating in the Plan, Grantee
expressly recognizes that Acuity Brands Inc., with registered offices at 1170
Peachtree Street, NE Suite 2300, Atlanta, GA 30309, U.S., is solely





--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


responsible for the administration of the Plan and that Grantee’s participation
in the Plan and acquisition of Shares does not constitute a relationship as an
Employee with the Company since Grantee is participating in the Plan on a wholly
commercial basis and the sole Employer is a Subsidiary or Affiliate of the
Company (“Acuity-Mexico”). Based on the foregoing, Grantee expressly recognizes
that the Plan and the benefits that he may derive from participation in the Plan
do not establish any rights between Grantee and the Employer, Acuity-Mexico, and
do not form part of the employment conditions and/or benefits provided by
Acuity-Mexico and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of Grantee’s
relationship as an Employee.
Grantee further understands that Grantee’s participation in the Plan is as a
result of a unilateral and discretionary decision of the Company. Therefore, the
Company reserves the absolute right to amend and/or discontinue Grantee’s
participation at any time without any liability to Grantee.
Finally, Grantee hereby declares that Grantee does not reserve to himself or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Grantee therefore grants a full and broad release to
the Company, the Employer, its Subsidiaries and Affiliates, branches,
representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.
Política de Ley Laboral y Reconocimiento. Participando en el Plan, el
Participante reconoce expresamente que Acuity Brands Inc., con oficinas
registradas en 170 Peachtree Street, NE Suite 2300, Atlanta, GA 30309, U.S., es
el único responsable de la administración del Plan y que la participación del
Participante en el mismo y la compra de acciones bursátiles no constituye de
ninguna manera una relación laboral entre Usted y la Compañía dado que su
participación en el Plan deriva únicamente de una relación comercial y que su
único empleador es una Subsidiaria o Afiliada del la Compañía (“Acuity-Mexico”).
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar del mismo no establecen ningún derecho entre el
Participante y el empleador, Acuity-Mexico, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por Acuity-Mexico, y cualquier modificación
al Plan o la terminación del mismo no podrá ser interpretada como una
modificación o degradación de los términos y condiciones de su trabajo.
Asimismo, el Participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía. Por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o terminar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
ante el Participante.
Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el Participante otorga un
amplio y total finiquito a la Compañía, el Empleador, sus Subsidiarias y
Afiliadas, sucursales, oficinas de representación, sus accionistas, directores,
agentes y representantes legales con respecto a cualquier demanda que pudiera
surgir.


NETHERLANDS


No special provisions.


SPAIN
No Entitlement for Claims or Compensation.
The following provisions supplement Section 3(a) and Section 3(c) of the
Agreement:
The Grantee understands and agrees that, as a condition of the grant of the
RSUs, the termination of the Grantee’s status as an Employee prior to the
Vesting Date will automatically result in the loss of the unvested RSUs that may
have been granted to the Grantee, except in the event of the Employee's death or
Disability. In particular, the Grantee understands and agrees that any unvested
RSUs shall be forfeited without entitlement to the underlying Shares or to any
amount as indemnification in the event of a termination of status as an
Employee, including, but not limited to:





--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), individual or collective layoff on objective grounds,
whether adjudged to be with cause or adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer, and under
Article 10.3 of Royal Decree 1382/1985.
The Grantee understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant RSUs under the Plan to individuals who may
be Employees or Directors throughout the world. The decision is limited and
entered into based upon the express assumption and condition that any RSUs will
not economically or otherwise bind the Company or any Subsidiary or Affiliate,
including the Employer, on an ongoing basis, other than as expressly set forth
in the Agreement. Consequently, the Grantee understands that the RSUs are
granted on the assumption and condition that the RSUs shall not become part of
any employment contract (whether with the Company or any Subsidiary or
Affiliate, including the Employer) and shall not be considered a mandatory
benefit, salary for any purpose (including severance compensation) or any other
right whatsoever. Furthermore, the Grantee understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
RSUs, which is gratuitous and discretionary, since the future value of the RSUs
and the underlying Shares is unknown and unpredictable. The Grantee also
understands that the grant of RSUs would not be made but for the assumptions and
conditions set forth hereinabove; thus, the Grantee understands, acknowledges
and freely accepts that, should any or all of the assumptions be mistaken or any
of the conditions not be met for any reason, the RSUs and any right to the
underlying Shares shall be null and void.
Securities Law Notice.
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the grant
of RSUs. The Agreement, the Appendix and the Plan have not been registered with
the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission) and do not constitute a public offering prospectus.
Exchange Control Notice.
Spanish taxpayers must declare the acquisition, ownership and disposition of
Shares in a foreign company (including Shares acquired under the Plan) to the
Spanish Dirección General de Comercio e Inversiones (the “DGCI”), which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be filed in January for Shares acquired or disposed of during
the prior year and/or for Shares owned as of December 31 of the prior year;
however, if the value of the Shares acquired under the Plan and/or the amount of
the sale proceeds exceeds €1,502,530, the declaration must be filed within one
month of the acquisition or disposition, as applicable.
In addition, Spanish taxpayers may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
by the Company) depending on the value of such accounts and instruments and the
amount of the transactions during the relevant year as of December 31 of the
relevant year. This reporting requirement will apply if the balances in such
accounts together with the value of such instruments as of December 31, or the
volume of transactions with non-Spanish residents during the prior or current
year, exceed €1,000,000. Once the €1,000,000 threshold has been surpassed in
either respect, a report is required on all foreign accounts, foreign
instruments and transactions with non-Spanish residents, even if the relevant
threshold has not been crossed for an individual item. Generally, the report is
required on an annual basis (by January 20 of each year); however, if the
balances in Grantee 's foreign accounts together with value of foreign
instruments or the volume of transactions with non-Spanish residents exceed
€100,000,000, more frequent reporting will be required.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


Foreign Asset/Account Reporting Notice.
Spanish residents are required to report rights or assets deposited or held
outside of Spain (including Shares acquired under the Plan or cash proceeds from
the sale of such Shares or Dividend Equivalent payments) as of December 31 of
each year, if the value of such rights or assets exceeds €50,000 per type of
right or asset. After such rights and/or assets are initially reported, the
reporting obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000. If
reporting is required, the report must be filed on form 720 by March 31
following the end of the relevant year.


UNITED KINGDOM
Form of Settlement.
RSUs granted to Employee residents in the United Kingdom ("U.K.") shall be paid
in Shares only.
Tax Withholding Obligations.
The following supplements Section 3(d) of the Agreement:


The Grantee shall pay to the Company or the Employer any amount of income tax
that the Company or the Employer may be required to account to HM Revenue and
Customs ("HMRC") with respect to the event giving rise to the income tax (the
“Taxable Event”) that cannot be satisfied by the means described in Section 3(d)
of the Agreement. If payment or withholding of the income tax due is not made
within ninety (90) days of the end of the U.K. tax year (April 6 - April 5) in
which the Taxable Event occurs or such other period as required under U.K. law
(the “Due Date”), the Grantee agrees that the amount of any uncollected income
tax shall constitute a loan owed by the Grantee to the Employer, effective on
the Due Date. The Grantee agrees that the loan will bear interest at the
then-current HMRC Official Rate, it will be immediately due and repayable, and
the Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 3(d) of the Agreement. If the Grantee fails to
comply with his or her obligations in connection with the income tax as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.


Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934), the Grantee shall not be eligible for a loan from the
Company to cover income tax. In the event that the Grantee is a director or
executive officer and income tax is not collected from or paid by the Grantee by
the Due Date, the amount of any uncollected income tax may constitute a benefit
to the Grantee on which additional income tax and National Insurance
Contributions ("NICs") may be payable. The Grantee will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime, and for reimbursing the Company or the
Employer (as appropriate) for the value of any employee NICs due on this
additional benefit which the Company or the Employer may recover from the
Grantee any time thereafter by any of the means referred to in Section 3(d) of
the Agreement.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


EXHIBIT B
SHARE OWNERSHIP AND RETENTION REQUIREMENT
It is the Company's belief and expectation that executives should own a
reasonable amount of Company stock to further align their interests with those
of our shareholders. Accordingly, you are expected to adhere to share ownership
and share retention requirements in connection with awards under the Plan.
The share ownership requirement is stated as a multiple of your base salary and
mandates that you own a an amount of shares with a value equal to the applicable
multiple of your base salary.  The share retention requirement is stated as a
percentage of shares acquired under the Plan that must be retained, net of the
cost of exercising shares and/or the taxes associated with the shares.  You have
until four years from first becoming subject to the requirements to satisfy your
share ownership requirement.  However, if you do not currently satisfy the share
ownership requirement, you are subject to the share retention requirement. 
Your share ownership and retention requirements are set forth below based on the
Grantee Level stated on the first page of this Agreement. 
Grantee Level
Ownership Multiple of
Annual Base Salary
Retention Requirement
Percentage
0
4
50%
1
3
40%
2
2
35%
3
1
30%
4 or 5
0.5
20%
6 or 7
0
0

 
Your ownership multiple is multiplied by your annual base salary and your share
retention requirement is the percent of net shares acquired through the Plan
(exercise of stock options or receipt of Shares).  Your RSUs count toward
satisfying your share ownership requirement beginning at the Grant Date.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


EXHIBIT C
CONFIDENTIALITY, INVENTIONS, NON-SOLICITATION
AND NON-COMPETITION PROVISIONS


1.
Definitions.



(a)
“Confidential Information” “Confidential Information” means the following:

i.
data and information relating to the Company’s Business (as defined herein);
which is disclosed to Grantee or of which Grantee became aware of as a
consequence of Grantee's relationship with the Company; has value to the
Company; is not generally known to the competitors of the Company; and which
includes trade secrets, methods of operation, names of customers, price lists,
financial information and projections, route books, personnel data, and similar
information. For purposes of the Confidentiality, Inventions, Non-Solicitation
and Non-Competition Provisions (the "Confidentiality Provisions"), subject to
the foregoing, and according to terminology commonly used by the Company, the
Company’s Confidential Information shall include, but not be limited to,
information pertaining to: (1) business opportunities; (2) data and compilations
of data relating to the Company’s Business; (3) compilations of information
about, and communications and agreements with, customers and potential customers
of the Company; (4) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by Grantee in furtherance of
Grantee’s duties with the Company; (5) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (6) compilations of information
about the Company’s employees and independent contracting consultants; (7) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (8) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(9) the Company’s marketing strategies and compilations of marketing data; (10)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
Business; (11) any information concerning services requested and services
performed on behalf of customers of the Company, including planned products or
services; and (12) the Company’s research and development records and data. 
Confidential Information also includes any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential.

ii.
Confidential Information shall not include:

(A) Information generally available to the public other than as a result of
improper disclosure by Grantee;
(B) Information that becomes available to Grantee from a source other than the
Company (provided Grantee has no knowledge that such information was obtained
from a source in breach of a duty to the Company);
(C) Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or
(D) Information obtained in filings with the Securities and Exchange Commission.
(b)
“Trade Secrets” has the meaning set forth under Georgia law, O.C.G.A. §§
10-1-760, et seq.



(c)
“Customers” means those entities and/or individuals which, within the two-year
period preceding the Date of Termination (as that term is defined in Restricted
Stock Unit Agreement): (i) Grantee had material contact on behalf of the
Company; (ii) about whom Grantee acquired, directly or indirectly, Confidential
Information






--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


or Trade Secrets as a result of his/her employment with the Company; and/or
(iii) Grantee exercised oversight or responsibility of subordinates who engaged
in Material Contact on behalf of the Company.  Additionally, "Customers"
references only those entities and/or individuals with whom the Company
currently has a business relationship, or with whom it expended resources to
have or resume the same during the two-year period referenced herein.
(d)
 "Company" means Acuity Brands, Inc., along with its Subsidiaries or other
Affiliates.

(e)
“Company’s Business” means the design, manufacture, installation, servicing,
and/or sale of one or more of the following and any related products and/or
services: lighting fixtures and systems; lighting control components and systems
(including but not limited to dimmers, switches, relays, programmable lighting
controllers, sensors, timers, and range extenders for lighting and energy
management and other purposes); building management and/or control systems;
commercial building lighting controls; intelligent building automation and
energy management technologies, products, software and solutions with respect to
HVAC systems and HVAC controls and sensors; motorized shading and blind
controls; building security and access control and monitoring for fire and life
safety; emergency lighting fixtures and systems (including but not limited to
exit signs, emergency light units, inverters, back-up power battery packs, and
combinations thereof); battery powered and/or photovoltaic lighting fixtures;
electric lighting track units; hardware for mounting and hanging electrical
lighting fixtures; aluminum, steel and fiberglass fixture poles for electric
lighting; light fixture lenses; sound and electromagnetic wave receivers and
transmitters; flexible and modular wiring systems and components (namely,
flexible branch circuits, attachment plugs, receptacles, connectors and
fittings); LED drivers and other power supplies; daylighting systems including
but not limited to prismatic skylighting and related controls; organic LED
products and technology; medical and patient care lighting devices and systems;
indoor positioning products and technology; sensor based information networks;
and any wired or wireless communications and monitoring hardware or software
related to any of the above.  This shall not include any product or service of
the Company if the Company is no longer in the business of providing such
product or service to its customers at the relevant time of enforcement.

(f)
“Employee Services” shall mean the duties and services of the type conducted,
authorized, offered, or provided by Grantee in his/her capacity as an Employee
on behalf of the Company within twelve (12) months prior to the Date of
Termination. 

(g)
“Territory” means the country in which Grantee is employed by the Company (the
"Country"). Grantee acknowledges that the Company is licensed to do business in
the Country and in fact does business in all states, territories, provinces and
other parts of the Country. Grantee further acknowledges that the services
she/he has performed on behalf of the Company are at a senior level and are not
limited in their territorial scope to any particular city, state, or region, but
instead affect the Company's activity within the Country. Specifically, Grantee
provides Employee Services on the Company's behalf throughout the Country, meets
with Company agents and distributors, develops products and/or contacts
throughout the Country, and otherwise engages in his/her work on behalf of the
Company on a national level.  Accordingly, Grantee agrees that these
restrictions are reasonable and necessary to protect the Confidential
Information, trade secrets, business relationships, and goodwill of the Company.

(h)
“Material Contact” shall have the meaning set forth in O.C.G.A. § 13-8-51(10),
which includes contact between an employee and each Customer or potential
Customer: with whom or which Grantee dealt on behalf of the Company; whose
dealings with the Company were coordinated or supervised by Grantee; about whom
Grantee obtained confidential information in the ordinary course of business as
a result of such employee's association with the Company; and/or who receives
products or services authorized by the Company, the sale or provision of which
results or resulted in compensation, commissions, or earnings for Grantee within
two years prior to the date of the Date of Termination. 

(i)
“Termination for Cause” or “Terminated for Cause” shall mean the involuntary
termination of Grantee by the Company for the following reasons:

i.
If termination shall have been the result of an act or acts by Grantee which
constitute an indictable offense, a felony or any crime involving dishonesty,
theft, fraud or moral turpitude;



ii.
If termination shall have been the result of an act or acts by Grantee which are
determined, in the good faith judgment of the Company, to be in violation of
written policies of the Company;








--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


iii.
If termination shall have been the result of an act or acts of dishonesty by
Grantee resulting or intended to result directly or indirectly in gain or
personal enrichment to Grantee at the expense of the Company;



iv.
Upon the willful and continued failure by Grantee to substantially perform the
duties assigned to Grantee (other than any such failure resulting from
incapacity due to mental or physical illness constituting a Disability), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that Grantee has not substantially performed his or her duties; or



v.
If termination shall have been the result of the unauthorized disclosure by
Grantee of the Company's Confidential Information or violation of any other
provision of the Confidentiality Provisions.



(j)
“Inventions” and “Works For Hire.”  The term “Invention” means contributions,
discoveries, improvements and ideas and works of authorship, whether or not
patentable or copyrightable, and: (i) which relate directly to the business of
the Company, or (ii) which result from any work performed by Grantee or by
Grantee’s fellow employees for the Company, or (iii) for which equipment,
supplies, facilities, Confidential Information or Trade Secrets of the Company
are used, or (iv) which is developed on the Company’s time.  The term “Works For
Hire” (“Works”) means all documents, programs, software, creative works and
other expressions and information in any tangible medium created, in whole or in
part, by Grantee during the period of and relating to his/her employment with
the Company, whether copyrightable or otherwise protectable, other than
Inventions.

2.
 Confidentiality, Inventions, Non-Solicitation and Non-Competition.



(a)
Purpose and Reasonableness of Provisions.  Grantee acknowledges that, during the
term of his/her employment with the Company and after the Date of Termination,
the Company has furnished and may continue to furnish to Grantee Trade Secrets
and Confidential Information, which, if used by Grantee on behalf of, or
disclosed to, a competitor of the Company or other person, could cause
substantial detriment to the Company.  Moreover, the parties recognize that
Grantee, during the term of his/her employment with the Company, has developed
important relationships with customers, agents, and others having valuable
business relationships with the Company, and that these relationships may
continue to develop after the Date of Termination.  In view of the foregoing,
Grantee acknowledges and agrees that the restrictive covenants contained in this
Section 2 are reasonably necessary to protect the Company's legitimate business
interests, Confidential Information, and good will.

(b)
Trade Secrets and Confidential Information.  Grantee agrees that he/she shall
protect the Company's Trade Secrets (as defined in Section 1(b) above) and
Confidential Information (as defined in Section 1(a) above) and shall not
disclose to any person or entity, or otherwise use or disseminate, except in
connection with the performance of his/her duties for the Company, any Trade
Secrets or Confidential Information. However, Grantee may make disclosures
required by a valid order or subpoena issued by a court or administrative agency
of competent jurisdiction, in which event Grantee will promptly notify the
Company of such order or subpoena to provide it an opportunity to protect its
interests.  Grantee’s obligations under this Section 2(b) have applied
throughout his/her active employment, shall continue after the Date of
Termination, and shall survive any expiration or termination of the
Confidentiality Provisions, so long as the information or material remains
Confidential Information or a Trade Secret, as applicable.

Grantee further confirms that during his/her employment with the Company,
including after the Date of Termination, he/she has not and will not offer,
disclose or use on Grantee’s own behalf or on behalf of the Company, any
information Grantee received prior to employment by the Company which was
supplied to Grantee confidentially or which Grantee should reasonably know to be
confidential.
Nothing in this section prohibits Grantee from reporting possible violations of
law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of law or
regulation.  Grantee does not need the prior authorization of the Company to
make any





--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


such reports or disclosures, and Grantee is not required to notify the Company
that Grantee has made such reports or disclosures.
(c)
Return of Property.  On or before the Date of Termination, Grantee agrees to
deliver promptly to the Company all files, customer lists, management reports,
memoranda, research, Company forms, financial data and reports and other
documents (including all such data and documents in electronic form) of the
Company, supplied to or created by him/her in connection with his/her employment
hereunder (including all copies of the foregoing) in his/her possession or
control, and all of the Company’s equipment and other materials in his/her
possession or control.  Grantee further agrees and covenants not to retain any
such property and to permanently delete such information residing in electronic
format to the best of his/her ability and not to attempt to retrieve it. 
Grantee’s obligations under this Section 2(c) shall survive any expiration or
termination of the Confidentiality Provisions.

(d)
Inventions.  Grantee does hereby assign to the Company the entire right, title
and interest in any Invention which is or was made or conceived, either solely
or jointly with others, during his/her employment with the Company, including
after the Date of Termination. Grantee attests that he/she has disclosed (or
promptly will disclose, if after the Date of Termination) to the Company all
such Inventions. Grantee will, if requested, promptly execute and deliver to the
Company a specific assignment of title for any such Invention and will at the
expense of the Company, take all reasonably required action by the Company to
patent, copyright or otherwise protect the Invention.

(e)
Non-Competition.  In the event that Grantee,

i.
voluntarily resigns from the Company,

ii.
is Terminated for Cause (as defined above), or

iii.
declines to sign a Confidential Severance Agreement and Release offered by the
Company in the event of a termination for any reason other than a Termination
for Cause (including, for example, as a result of a position elimination).

Grantee acknowledges and agrees that during his/her employment, and for twelve
(12) months after the Date of Termination, he/she has not and will not, directly
or indirectly, engage in, provide, or perform any Employee Services on behalf of
any person or entity (or, if organized into divisions or units, any distinct
division or operating unit) in the Territory that derives revenue from providing
goods or services substantially similar to those which comprise the Company’s
Business.  Notwithstanding the foregoing, if the Company terminates Grantee’s
employment for any reason other than a Termination for Cause (including, for
example, as a result of a position elimination), and Grantee signs a
Confidential Severance Agreement and Release offered by the Company, the period
covered by this non-competition covenant will be reduced to either: (i) the time
within which severance payments are scheduled to be paid to Grantee under such
agreement, or (ii) if severance is paid to Grantee in a lump sum, the number of
weeks of Grantee’s then-current regular salary that are used to calculate such
lump sum payment; provided, however, that the restrictive period calculated
hereunder shall not, in any event, exceed twelve (12) months following the Date
of Termination.
(f)
Non-Solicitation of Customers.  Grantee acknowledges and agrees that during
his/her employment, and for twenty-four (24) months after the Date of
Termination, Grantee has not and will not directly or indirectly solicit
Customers (as defined in Paragraph 1(c) above) with whom he/she had Material
Contact (as defined in 1(g) above) for the purpose of providing goods and/or
services competitive with the Company’s Business.

(g)
Non-Solicitation of Employees and Agents.  Grantee acknowledges and agrees that
during his/her employment, and for a period of twenty-four (24) months after the
Date of Termination, Grantee has not and will not, directly or indirectly,
whether on behalf of the Grantee or others, solicit, lure or attempt to hire
away any of the Company's employees or agents.

(h)
Non-Solicitation of Sales Agents.  Grantee acknowledges and agrees that during
his/her employment, and for a period of twenty-four (24) months after the Date
of Termination, Grantee has not and will not, directly or indirectly, whether on
behalf of the Grantee or others, solicit any of the Company's Sales Agents for
the purpose of disrupting their relationship with the Company and/or selling
and/or facilitating the sale of products competitive with the Company's
Business. For purposes of this Section 2, a ‘Sales Agent” is any third-party
agency, and/or its representatives, with which or whom the Company has
contracted for the purpose of






--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


facilitating the sale of the Company's products during the last twenty-four (24)
months of Grantee’s employment with the Company. 
(i)
Injunctive Relief.  Grantee acknowledges that if he/she breaches or threatens to
breach any of the provisions of this Section 2, his/her actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages.  Accordingly, if Grantee breaches or threatens to breach any of the
provisions of this Section 2, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may have.  The
existence of any claim or cause of action by Grantee against the Company,
whether predicated on the Confidentiality Provisions or otherwise, shall not
constitute a defense to the enforcement by the Company of Grantee’s agreements
under this Section 2.

3.
Contract Non-Assignable by Grantee.  The parties acknowledge that the
Confidentiality Provisions have been entered into due to, among other things,
the special skills and knowledge of Grantee, and agree that the Confidentiality
Provisions may not be assigned or transferred by Grantee.



4.
Notices.  All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:



If to the Company:         Acuity Brands,
Inc.,                                                    Attention: Corporate
Secretary                                                1170 Peachtree Street,
NE Suite 2300                                            Atlanta, Georgia
30309-7676


If to Grantee:         To his or her last known address on file with the
Company.


Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
5.
 Provisions Severable.  If any provision or covenant, or any part thereof,
contained in the Confidentiality Provisions is held by any court to be invalid,
illegal, or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, in
the Confidentiality Provisions, all of which shall remain in full force and
effect.  Each and every provision, paragraph and subparagraph of Section 2 above
is severable from the other provisions, paragraphs and subparagraphs and
constitutes a separate and distinct covenant. 



The restrictive covenants set forth in Section 2 of the Confidentiality
Provisions represent the entire agreement of the parties with respect to the
subject matter thereof and supersede any prior agreement with respect thereto;
provided, however, that the restrictive covenants described in this Exhibit C
shall not supersede those set forth in either: (a) any Executive Severance
Agreement applicable to Grantee, if any, (b) any Confidentiality, Inventions and
Non-Solicitation Agreement to which Grantee is a party, if any, or (c) any
restrictive covenants to which Grantee is a party under any employment agreement
or offer letter, if any.  To the extent that any agreement applicable to Grantee
include restrictive covenant provisions that conflict with the provisions
contained in these Confidentiality Provisions, the provisions that are more
restrictive on Grantee will control. 


6.
Waiver.  Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
the Confidentiality Provisions shall not be deemed a waiver or relinquishment of
any right granted in the Confidentiality Provisions or the future performance of
any such term or condition or of any other term or condition of the
Confidentiality Provisions, unless such waiver is contained in a writing signed
by the party making the waiver.



7.
Amendments and Modifications.  The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions, pursuant to
O.C.G.A. §§ 13-8-51(11); 53(d); or 54 in the event that either party






--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


initiates legal proceedings that relate in any way to this Confidentiality
Provisions, including any action brought by either party seeking to enforce any
provision set forth herein.


8.
Governing Law and Venue.  The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of the State of Georgia, United States of America, without regard to
its conflict of law provisions. Any and all disputes relating to, concerning or
arising from the Confidentiality Provisions, or relating to, concerning or
arising from the relationship between the parties evidenced by the
Confidentiality Provisions, shall be brought and heard exclusively in the U.S.
District Court for the District of Delaware or the Delaware Superior Court, New
Castle County. Each of the parties hereby represents and agrees that such party
is subject to the personal jurisdiction of said courts; hereby irrevocably
consents to the jurisdiction of such courts in any legal or equitable
proceedings related to, concerning or arising from such dispute, and waives, to
the fullest extent permitted by law, any objection which such party may now or
hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.

 
9.
Legal Fees.  Each party shall pay its own legal fees and other expenses
associated with any dispute under the Confidentiality Provisions or any Exhibit
hereto. 



10.
Tender Back Provision.  If, in the context of a lawsuit involving Grantee or any
other person or entity arguing on Grantee’s behalf, any court determines that
any provisions of Section 2 are void, invalid, illegal, or otherwise
unenforceable, Grantee shall be required to immediately return to the Company
70% of all monies paid out under Paragraph 2 of the Restricted Stock Unit
Agreement, or to return 70% of any unsold shares the Grantee still owns of such
RSUs awarded under Paragraph 2 of the Restricted Stock Unit Agreement.  For
purposes of this section, the amount to be paid back shall be determined by
ascertaining the value and amount the share(s) sold for at the time that the
Grantee actually sold such share(s). You acknowledge and agree that this
covenant does not constitute a penalty clause.



11.
Tolling Period.  If Grantee is found by a court to have violated any restriction
in Section 2 of the Confidentiality Provisions, he/she agrees that the time
period for such restriction shall be extended by one day for each day that
he/she is found to have violated the restriction, up to a maximum of 18 months.



12.
Language. The parties acknowledge that they have requested and are satisfied
that the Confidentiality Provisions and all related documents be in the English
language. 



SPECIAL TERMS AND CONDITIONS EXHIBIT TO THE CONFIDENTIALITY, INVENTIONS,
NON-SOLICITATION AND NON COMPETITION PROVISIONS FOR GRANTEES OUTSIDE THE U.S.
This Appendix includes additional country-specific terms and conditions that
apply to Grantees in the countries listed below with respect to the
Confidentiality, Inventions, Non-Solicitation and Non-Competition Provisions
(the "Confidentiality Provisions"). This Appendix is part of the Confidentiality
Provisions and contains terms and conditions material to the Grantee's rights
and obligations under the Confidentiality Provisions. Unless otherwise provided
below, capitalized terms used but not defined herein shall have the same
meanings assigned to them in the Plan and the Confidentiality Provisions.
CANADA
The following provision replaces Section 1(b) of the Confidentiality Provisions:
”Trade Secrets" means technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information: (A) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper





--------------------------------------------------------------------------------

Exhibit 10(iii)A(71)


means by, other persons who obtain economic value from its disclosure or use;
and (B) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
The following provision replaces Section 1(h) of the Confidentiality Provisions:
“Material Contact” means contact between an employee and each Customer or
potential Customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were coordinated or supervised by Grantee; about
whom Grantee obtained confidential information in the ordinary course of
business as a result of such employee's association with the Company; and/or who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Grantee within two years prior to the date of the Date of Termination..
The following provision shall be added to Section 1(i) as sub-section (vi):
"or (vi) Any other act or omission, or a series of acts or omissions, of the
Grantee which, pursuant to applicable law, constitutes a serious reason for
termination of employment without notice, payment in lieu of notice or any
indemnity whatsoever."
The following provision replaces Section 2(d) of the Confidentiality Provisions:
Inventions. Grantee does hereby assign to the Company the entire right, title
and interest in any Invention which is or was made or conceived, either solely
or jointly with others, and does hereby waive any and all other rights that are
non-assignable, including common law rights, but not limited to moral rights in
all Inventions or any non-economic rights, during his/her employment with the
Company, including after the Date of Termination.  Grantee attests that he/she
has disclosed (or promptly will disclose, if after the Date of Termination) to
the Company all such Inventions.  Grantee will, if requested, promptly execute
and deliver to the Company a specific assignment of title for any such Invention
and will at the expense of the Company, take all reasonably required action by
the Company to patent, copyright or otherwise protect the Invention.
The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator's ability to modify the Confidentiality Provisions, as the case may
be, in the event that either party initiates legal proceedings that relate in
any way to the Confidentiality Provisions, including any action brought by
either party seeking to enforce any provision set forth herein.
The following provision replaces Section 12 of the Confidentiality Provisions:
Language. The parties acknowledge that they have requested and are satisfied
that the Confidentiality Provisions and all related documents be drawn up in the
English language. Les parties aux présentes reconnaissent avoir requis que la
présente entente et les documents qui y sont relatifs soient rédigés en anglais.
***
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


Vernon J Nagel
Chairman, President and CEO

--------------------------------------------------------------------------------

C. Dan Smith
SVP, Treasurer and Secretary


PLEASE RETAIN THIS AGREEMENT AND ALL EXHIBITS FOR YOUR RECORDS.



